Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Please note the art unit of record has changed from 1631 to art unit 1672.

TrackOne Status
Applicant’s request filed 12/29/ 2021 was GRANTED (see paper entered 4/13/2022).
Applicants response filed 9/21/2022 to the non-final office action mailed 6/22/2022 did not require an extension of time.

Applicants preliminary Amendment
Applicant’s amendment filed 9/21/2022 has been received and entered.  Claims 1, 2, 19 have been amended, claims 3-5 have been cancelled, and claims 31-33 have been added.
Claims 1, 2, 6-33 are pending.

Priority
This application filed 12/29/2021 is a continuation of PCT/US2020/059526 filed 11/6/2020, which claims benefit to US provisional 62/931688 filed 11/6/2019; and is related to US applications: 17/661730 filed 5/2/2022, which a continuation of 17/455209 filed 11/16/2021; 17/646472 filed 12/29/2021; 17/308958 filed 5/5/2021; and 17/107688 filed 11/30/2020 (ABN) by virtue of common inventors and claim of benefit to PCT/US2020/059526.
No comment regarding the summary of priority has been made in Applicant’s response.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1, 2, 6-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14, 17-23 of copending Application No. 17/661730 filed 5/2/2022 (non-final office action mailed 8/22/2022) is withdrawn. 

Claims 1, 2, 6-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/646472 filed 12/29/2021 (non-final action mailed 8/29/2022) is withdrawn.

Claims 1, 2, 6-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/308958 filed 5/5/2021 (not docketed 10/11/2022) is withdrawn.. 

Claims 1, 2, 6-30 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Application 17/455209 filed 11/16/2021 (allowed 4/18/2022, now US Patent No. 11447833) is withdrawn.. 

The terminal disclaimer filed 9/21/2022 has been received and APPROVED (see paper entered 9/22/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the term "about" is withdrawn.
The amendment to the claims to delete the term has addressed the basis of the rejection.

Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, newly added claims provide reference to Tables 1, 2 and 3, and in review it is unclear which portion of the table is intended to limit the claims.  Further, as described in MPEP2173.05(s), claims should be complete in themselves such that incorporation by reference to a specific figure, table, list, etc. from the specification is permitted only in exceptional circumstances.
Amending the claims to recite the genomic regions of interest supported by the tables would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claim 1 has amended and still is generally directed to identifying variants within 170 bp that are present in cfDNA reads, and which are associated with a condition.  More specifically, the claims have been amended to recite that 150,000 evaluable sequencing fragments are obtained through enriching, and aligned to a human reference genome for the identification of phased variants which are used to determine the number and condition associated with the phased variants.  More generally, the claims provide the steps of a method where cfDNA are obtained from a subject, enriched for regions of phased variants wherein 10% comprise two variants which are analyzed on a computer to determine a potential condition in a patient.  Dependent claims set forth the variant is a SNP, can be more than two variants, provide tables of genomic regions of interest, that the condition is related to cancer, that further steps of analysis are performed comparing normal and tumor samples, and the tumor is a solid tumor.
For step 1 of the 101 analysis, claims are found to be directed to a statutory category of a method.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of processing sequence data to determine if phased variants are present in the sequences, and if present correlating the presence with a condition.   In review of the specification for “phased variants” the term is defined in Applicant’s specification at [0127] to refer to two or more mutations that occur in cis (i.e. on the same strand of a nucleic acid molecule). Therefore “phased variants” is interpreted to refer to two or more mutations that occur in cis on a single read.  The step of evaluating a linear sequence for variants/mutations/SNPs are instructional steps for processing the sequencing data to identify one or more cell-free nucleic acid molecules of the plurality of cell-free nucleic acid molecules, wherein each of the one or more cell-free nucleic acid molecules comprises a plurality of phased variants relative to a reference genomic sequence, wherein at least about 10% of the one or more cell-free nucleic acid molecules comprises a first phased variant of the plurality of phased variants and a second phased variant of the plurality of phased variants that are separated by at least one nucleotide; and analyzing the identified one or more cell-free nucleic acid molecules to determine a condition of the subject. The claim requires assessing a sequence read for possible variants in the read (2-4 possible variants) and providing the correlation if it exists of a condition and the variants identified.
As amended, the steps of processing and identifying variants in the cfDNA of the150,000 evaluable reads does not appear to be steps which can practically practiced in one’s mind as previously indicated.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data which subsequently is analyzed in the judicial exception.  As amended, the claims require providing enriching and obtaining sequence reads of 150,000 cfDNA nucleic acid molecules of which 10% contain phased variants.  While the art of record suggests enriching in sequences of interest for analysis and correlation with a condition, the art fails to provide enriching and analyzing 150,000 for the subsequent analysis of phased variants and possible associations with conditions that may be present in a subject.
Accordingly, in view of the amendments and the reasons above, the claims are found to be patent eligible.
With respect to newly added claims 31-33, the claims provide for the same limitations discussed above, and further limit and outline specific regions of the genome which are enriched and subject to analysis.  In addition to above, the art of record fails to provide the specific combination of genes and genomic regions required of these newly added claims.
Accordingly, in view the reasons above, the claims are found to be patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-30 rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (2017) is withdrawn.
Claim 1 has been amended and to recite that 150,000 evaluable sequencing fragments are obtained through enriching, and aligned to a human reference genome for the identification of phased variants which are used to determine the number and condition associated with the phased variants.
While at the time methods to analyze sequence reads for variants were known as exemplified by Kurtz who teaches a method for monitoring disease using circulating tumor-derived DNA (ctDNA), it fails to provide the use of 150,000 evaluable sequences as required of the amended claims.  Accordingly, in view of the lack of teaching for the limitations required of the claims, the rejection is withdrawn.

Conclusion
Claims 1, 2, 6-30 are allowed.
The closest art of record has been Kurtz who teaches methodology which comprises obtaining sequencing data from circulating tumor DNA (ctDNA) from a plasma sample from a subject.  Kurtz shows processing the sequencing data from the ctDNA to identify cell-free DNA molecules containing multiple mutations on a given read, or mutational haplotypes which could comprise a plurality of phased variants and identified some of the nucleic acid molecules analyzed comprise a first and second phased variant.  While the variants observed and describe are one or more bases apart, Kurtz does not explicitly show the first phased variant and the second phased variant are separated by at most 170 nucleotides, nor the requirement to obtain and analyze 150,000 nucleic acid reads. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631